Name: 93/718/EC: Council Decision of 22 December 1993 amending Decision 90/218/EEC concerning the placing on the market and administration of bovine somatotropin (BST)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  agricultural activity;  research and intellectual property;  means of agricultural production;  health
 Date Published: 1993-12-31

 Avis juridique important|31993D071893/718/EC: Council Decision of 22 December 1993 amending Decision 90/218/EEC concerning the placing on the market and administration of bovine somatotropin (BST) Official Journal L 333 , 31/12/1993 P. 0072 - 0072COUNCIL DECISION of 22 December 1993 amending Decision 90/218/EEC concerning the placing on the market and administration of bovine somatotropin (BST) (93/718/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas, in accordance with Decision 90/218/EEC (2), Member States must ensure that, until 31 December 1993, the administration of bovine somatotropin is not authorized on their territory by any means whatsoever to dairy cows; Whereas the Commission has submitted a report on the situation, accompanied by proposals concerning future arrangements; whereas, however, it has not been possible to examine all the implications of the proposals by 31 December 1993; whereas it is therefore necessary to provide for an extension of the period set for that examination, HAS ADOPTED THIS DECISION: Article 1 In Article 1 of Decision 90/218/EEC the date of 31 December 1993 shall be replaced by that of 31 December 1994. Article 2 This Decision is addressed to the Member States. Done at Brussels, 22 December 1993. For the Council The President J.-M. DEHOUSSE (1) Opinion delivered on 17 December 1993 (not yet published in the Official Journal). (2) OJ No L 116, 8. 5. 1990, p. 27. Decision last amended by Decision 92/98/EEC (OJ No L 39, 15. 2. 1992, p. 41).